NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YANELY ALEXANDRA RIVAS,                         No.    20-71200

                Petitioner,                     Agency Nos.       A216-607-174
                                                                  A216-607-175
 v.                                                               A216-607-176

MERRICK B. GARLAND, Attorney
General,                                        MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Yanely Alexandra Rivas 1 and her daughters, natives and citizens of El

Salvador, petition pro se for review of the Board of Immigration Appeals’ (“BIA”)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
              Although petitioner’s name appears as “Yanely Alexandra Rivas” in
the Petition for Review and Answering Brief, it appears as “Yaneli Alexandra
Rivas” in the agency decisions and Notice to Appear, and both spellings appear in
the Opening Brief.
order denying their motion to reconsider. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for abuse of discretion the BIA’s denial of a motion to

reconsider. Ayala v. Sessions, 855 F.3d 1012, 1020 (9th Cir. 2017). We review de

novo claims of due process violations in immigration proceedings. Jiang v.

Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny in part and dismiss in part the

petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reconsider where they failed to identify any error of law or fact in the BIA’s prior

decision. See 8 C.F.R. § 1003.2(b)(1); Ma v. Ashcroft, 361 F.3d 553, 558 (9th Cir.

2004) (“A petitioner’s motion to reconsider must identify a legal or factual error in

the BIA’s prior decision.”).

      To the extent petitioners challenge the BIA’s underlying dismissal order, we

lack jurisdiction to review that decision because it was issued on November 29,

2019, and petitioners did not file this petition for review until April 27, 2020.

See Singh v. Lynch, 835 F.3d 880, 882 (9th Cir. 2016) (“A petition for review must

be filed not later than 30 days after the date of the final order of removal. . . . This

deadline is mandatory and jurisdictional.” (internal citations and quotation marks

omitted)).

      Petitioners’ contentions that the agency violated their right to due process

fail. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to


                                            2                                     20-71200
prevail on a due process claim).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                    20-71200